Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 09/14/2021 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity between claims 1-12 and 13-20.  This is not found persuasive because there is a search burden because the device of claims 1-12 can be made from a process other than that which is claimed in claims 13-20. 
It should be noted that the rejection of claims 13-20 would require at least a different search strategy from that of claims 1-12.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
LIGHT EMITTING DIODE, DISPLAY SUBSTRATE USING LIGHT EMITTING DIODES AND PIXEL DEFFINING LAYER OPENINGS WITH DIFFERENT SHAPES.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected in view of the limitation 
“when emitting light of a first color, the light emitting structure having a first cross-sectional shape; when emitting light of a second color, the light emitting structure having a second cross-sectional shape different from the first cross-sectional shape; and when emitting light of a third color, the light emitting structure having a third cross-sectional shape different from the first cross-sectional shape and the second cross-sectional shape” in claim 1.
A person having ordinary skills in the art will find the limitation indefinite because only one light emitting structure is claimed. However, the cross-sectional shape of the light emitting structure differs depending on the color that the light emitting structure is emitting. It is unclear how the physical structure changes depending on the color emitted.
The specification of the present application seems to suggest that the present have three individual light emitting structure (Fig. 2) which have different shapes, thus it is not clear how the aforementioned limitation is possible. 
The closest teaching seeming to support the claimed limitation seems to be the disclosure of Fig. 3. However, in Fig. 3, the different shapes refer to position openings or a pixel definition layer.

For examination purpose, the Examiner will understand the limitation to refer to position openings or a pixel definition layer and wherein a light emitting structures are formed in the position openings.
Furthermore, it should be noted that the use of the limitation “when” make the claim indefinite. It is not clear whether the cross-sectional shape is dependent on the emittance of light; wherein when there is not emittance of light the cross-sectional shape does not exist or is different. 
It should be noted not that the limitation “when” is a conditional/intended use limitation. However, the present claim is drawn to a device thus the way it functions or the way it is used does not overcome a prior art disclosing similar structural limitation as the present invention. Although it is understood that the use of the limitations is to explain what is to be expected of the device presently claimed, the structure that allows for the expectation should be claimed and not the way the device functions.

Claim 4 is also rejected in view of the limitation “of a display substrate”. It is unclear if the claimed display substrate is the same as that claimed in claim 1 or another display substrate. 
It seems that the display substrate claimed in claims 1 and 4 are the same; and that interpretation would be used for examination purpose.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US PGPUB 20170358640] in view of Chen et al. [US PGPUB 20200388736] and Choi et al. [US PGPUB 20190088168] and further in view of Song et al. [US PGPUB 20200328332] (hereinafter Park, Chen, Choi and Song).

Regarding claim 1, Park teaches a light emitting diode, comprising a light emitting structure; 
when emitting light of a first color (blue in OM2, Para 54), the light emitting structure having a first cross-sectional shape (Fig. 1); when emitting light of a second color (green in OM1, Para 54), the light emitting structure having a second cross-sectional shape different from the first cross-sectional shape (Fig. 1); and when emitting light of a third color (red in OM3, Para 54), the light emitting structure having a third cross-sectional shape different from the first cross-sectional shape and the second cross-sectional shape (Fig. 1).
Park does not specifically disclose a first electrode bonding pad and a second electrode bonding pad connected with the light emitting structure, the first electrode bonding pad and the second electrode bonding pad being configured to be bound to a display substrate.
Referring to the invention of Wu, Wu teaches forming display device the light emitting device 1062 can be of various types to include a micro-LED (Para 29).
In view of such teaching by Wu, it would have been obvious to a person having ordinary skills in the art to have the device of Park comprise the teachings of Wu (using different type of light emitting device) based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).
It is noted that the microLED taught by Wu is a horizontal structured microLED (Fig. 10/11), however it is well-known in the art that microLED are formed as a horizontal or vertical structure (Chen, Para 39/Choi) and wherein the are suitable alterative to one another (Choi, Para 22/115, Fig. 4/6/8/9/10). Thus, it would be obvious to a person having ordinary skills in the art to use a horizontal or vertical structured microLED in a display device based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).
Referring to the invention of song, Song teaches implementing a horizontal light emitting device in a display device wherein
a first electrode bonding pad (CT1, Fig. 4) and a second electrode bonding pad (CT2, Fig. 4) connected with light emitting structure (ED, Fig. 4), the first electrode bonding pad and the second electrode bonding pad being configured to be bound to a display substrate (BS/CL/E1/E2, Fig. 4).
In view of such teaching by Song, it would have been obvious to a person having ordinary skills in the art to have the device of Park comprise the teachings of Song based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143).

Regarding claim 2, the modified device of Park teaches the limitation of claims upon which it depends.
The modified device does not specifically teach the shapes of claim 2.
However, it is noted that the shapes disclosed by Park are not geometrically far from the shapes disclosed in the present invention.
It seems that it would have been obvious to a person having ordinary skills in the art to adjust the shapes to yield desired luminance of device.
Moreover, it is well-known in the art that cross-sectional shapes as claimed is a result-effective variable with affects the diffraction of emitted light and thus resulting in a desired luminance in a device. The claimed shapes which might have a desired result other than that of the modified invention of Park seem to be a case “obvious to try” (MPEP 2144.05.II.B).
It should be noted that is not inventive to discover the optimum or workable ranges/shapes by routine experimentation (MPEP 2144.05.II.A).

Regarding claim 3, Park teaches a light emitting diode wherein the light emitting diode having a first cross-sectional shape is configured to fall into a positioning hole having the first cross-sectional shape opened on a first sub-pixel in a display substrate (Para 54, Fig. 1), the light emitting diode having a second cross-sectional shape is configured to fall into a positioning hole having the second cross-sectional shape opened on a second sub-pixel in the display substrate (Para 54, Fig. 1), and the light emitting diode having a third cross-sectional shape is configured to fall into a positioning hole having the third cross-sectional shape opened on a third sub-pixel (Para 54, Fig. 1).

Regarding claim 4, the modified invention of Park specifically in view of Song teaches a light emitting diode wherein the first electrode bonding pad is configured to be bound to a first contact electrode (E1, Fig. 4) of a display substrate (Fig. 

Regarding claim 5, Park teaches a display substrate, comprising a plurality of first sub-pixels (center structure PDLs, Fig. 2/1 –where Fig. 1 shows plurality of sub-pixel), second sub-pixels (left structure to the left depicted PDL, Fig. 2/1 –where Fig. 1 shows plurality of sub-pixel) and third sub-pixels (right structure to the right depicted PDL, Fig. 2/1 –where Fig. 1 shows plurality of sub-pixel) which are periodically arranged (Fig. 1/2), wherein each sub-pixel comprises a driving circuit layer (PC, Para 33, Fig. 2), and a pixel definition layer (PDL, Para 38, Fig. 2) which are disposed on the driving circuit layer (Fig. 1), a positioning hole (OM –OM1-3, Para 44) is disposed on the pixel definition layer (Fig. 2), a positioning hole disposed (OM2) on the first sub-pixel has a first cross-sectional shape (Fig. 1), a positioning hole disposed (OM1) on the second sub-pixel has a second cross-sectional shape different from the first cross-sectional shape (Fig. 1), and a positioning hole disposed (OM3) on the third sub-pixel has a third cross-sectional shape different from the first cross-sectional shape and the second cross-sectional shape (Fig. 1).
Park does not specifically disclose a first contact electrode, a second contact electrode, the first contact electrode and the second contact electrode are configured to be bound to a light emitting diode.
Referring to the invention of Wu, Wu teaches forming display device the light emitting device 1062 can be of various types to include a micro-LED (Para 29).
In view of such teaching by Wu, it would have been obvious to a person having ordinary skills in the art to have the device of Park comprise the teachings of Wu (using different type of light emitting device) based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).
It is noted that the microLED taught by Wu is a horizontal structured microLED (Fig. 10/11), however it is well-known in the art that microLED are formed as a horizontal or vertical structure (Chen, Para 39/Choi) and wherein the are suitable alterative to one another (Choi, Para 22/115, Fig. 4/6/8/9/10). Thus, it would be obvious to a person having ordinary skills in the art to use a horizontal or vertical structured microLED in a display device based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).
Referring to the invention of song, Song teaches implementing a horizontal light emitting device in a display device wherein a first contact electrode (CT1, Fig. 4) and a second contact electrode (CT2, Fig. 4), the first contact electrode and the second contact electrode are configured to be bound to a light emitting diode. (ED, Fig. 4), the first electrode bonding pad and the second electrode bonding pad being configured to be bound to a display substrate (BS/CL/E1/E2, Fig. 4).
In view of such teaching by Song, it would have been obvious to a person having ordinary skills in the art to have the device of Park comprise the teachings of Song based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143).

Regarding claim 7, the modified invention of Park teaches the limitation of the claim is depends on.
The modified invention does not specifically teach the limitation of claim 7.
However referring to an embodiment of Song (Fig. 8), Song teaches wherein a depth of the positioning hole is greater than a height of the light emitting diode (Fig. 8).
In view of such teaching by Song, it would have been obvious to a person having ordinary skills in the art to have the device of Park comprise the teachings of 

Regarding claim 10, the modified device of Park teaches the limitation of claims upon which it depends.
The modified device does not specifically teach the shapes of claim 10.
However, it is noted that the shapes disclosed by Park are not geometrically far from the shapes disclosed in the present invention.
It seems that it would have been obvious to a person having ordinary skills in the art to adjust the shapes to yield desired luminance of device.
Moreover, it is well-known in the art that cross-sectional shapes as claimed is a result-effective variable with affects the diffraction of emitted light and thus resulting in a desired luminance in a device. The claimed shapes which might have a desired result other than that of the modified invention of Park seem to be a case “obvious to try” (MPEP 2144.05.II.B).
It should be noted that is not inventive to discover the optimum or workable ranges/shapes by routine experimentation (MPEP 2144.05.II.A).

Regarding claim 11, the modified invention of Park specifically in view of Song teaches a display substrate wherein the first contact electrode is configured to be bound to a first electrode bonding pad (Song, E1, Fig. 4) of the light emitting diode (Song, Fig. 4), and the second contact electrode is configured to be bound to a second electrode bonding pad (Song, E2, Fig. 4) of the light emitting diode (Song, Fig. 4).

Regarding claim 12, the modified invention of Park specifically in view of Song teaches a display substrate wherein 12. (Original) The display substrate .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chen, Choi and Song and further in view of Yang et al. [US PGPUB 20210191541] (hereinafter Yang).
Regarding claim 8, the modified device of Park teaches the limitation of claims upon which it depends.
The modified device does not specifically teach the shapes of claim 8.
However, Park teaches forming a pixel definition layer from an organic material, an inorganic material, a metal, glass, or the like (Para 60).
Referring to the invention of Yang, Yang teaches forming a pixel definition layer 180 from resin (Para 139).
In view of such teaching by Yang, it would have been obvious to a person having ordinary skills in the art to have the device of Park comprise the teachings of Yang based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819